Citation Nr: 1703901	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  09-21 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include hypertension, coronary artery disease, and acute myocardial infarction.

2. Entitlement to a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty in the Marine Corps from September 1983 to September 2003.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

These matters were previously remanded in May 2011, January 2013, and January 2014 for additional development.

The Board notes that additional medical records have been added to the record since the case was adjudicated in a June 2016 supplemental statement of the case (SSOC).  Although these records have not been first considered by the Agency of Original Jurisdiction (AOJ) in the current appeal, the Veteran is not prejudiced by this because the matter ultimately turns on whether there is sufficient nexus evidence to link the claimed heart disorder to service.  Since these records reflect treatment for a heart disorder but contain no nexus evidence, they are not considered relevant and the Veteran is not prejudiced by the Board's adjudication of the claim for service connection.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A heart disorder, to include coronary artery disease, hypertension, and myocardial infarction, was not manifested in service or in the first year following separation from service, and it is not shown to be related to the Veteran's military service or the Veteran's service-connected atrial fibrillation.


CONCLUSION OF LAW

The criteria for service connection for a heart disorder, to include coronary artery disease, hypertension, and myocardial infarction, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

The duty to notify has been met.  See December 2008 VCAA/DTA Letter.  Neither the Veteran nor his representative has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the Veteran . . . ."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, claims submissions, and lay statements have been associated with the record.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the electronic claims file, and he has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.

The case was remanded on three previous occasions for additional development, which has been completed.  The Veteran was afforded VA examinations and opinions were obtained that are adequate to decide the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

II. Legal Criteria and Analysis

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, including cardiovascular disease, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307 (a)(3), 3.309(a) (2016). 

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a).  Cardiovascular disease is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable to this issue in the present case.

The Veteran has current diagnoses of coronary artery disease, hypertension, and myocardial infarction.  See Medical Treatment Record - Non-Government Facility received November 2008 and page 60 of CAPRI records received August 2016.  The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran contends that his heart disorder is related to high cholesterol in service, and that a heart attack in October 2008 is due to the cholesterol and hypertension.  See VA 9 Appeal to Board of Appeal.  Despite his contention, there is no competent and probative evidence of record in support of his belief that his claimed heart disability began in service or is otherwise related to military service.

The Veteran's service treatment records show he complained of right-sided chest pain, but this was shown to be noncardiac in nature.  See pages 2 and 16 of STR - Medical.  Left upper quadrant pain was also noted in his service treatment records, but these complaints were accompanied by abdominal complaints, and believed to be associated with a gastrointestinal disorder.  See pages 24 and 35 of STR - Medical.  The assessment for left-sided chest pain reported in July 1992 was costochondritis.  See page 48 of STR - Medical.  Chest X-rays in July 1992 were normal and an April 1996 stress test was negative.  See pages 42, 58, and 72 of STR - Medical.  Aside from an arrhythmia noted in service, which was determined to be the cause of his service-connected atrial fibrillation, there is no evidence of any heart disorder in service.

Regarding the Veteran's assertion that he had high cholesterol in service that went untreated, April 1992 lab results show his cholesterol was 254, triglycerides was 140, HDL was 37, LDL was 189, and his total cholesterol/HDL was high at 6.9.  A periodic examination in July 2001 shows his cholesterol was 226 and HDL was 43; the recommendation was that his diet should be monitored for increased cholesterol.  See page 13 of STR - Medical.  

Although elevated cholesterol was noted in service and this is a risk factor for coronary artery disease, there is no probative evidence that links a current heart disorder to elevated cholesterol in service.  
A December 2014 opinion from a VA clinician was that there was no objective findings that showed the Veteran's myocardial infarction and coronary artery disease were related to his service-connected atrial fibrillation.

A May 2016 opinion from a VA clinician was that the Veteran less likely than not has a diagnosis of coronary artery disease (CAD), hypertension or myocardial infarction (MI) that was incurred or caused by service, to include the hypocholesteremia noted in the service.  He noted that hyper cholesterol is a risk factor for coronary artery disease and that this condition is both familial and behavioral (diet).  The Veteran has other known risk factors for the development of CAD, which are hypertension and tobacco smoking.  The Veteran's primary risk factor for developing CAD and MI was his smoking history.  Per review of the private medical notes dated in September 2015, he had a 40 pack year history of smoking.  There are also other notes throughout his record documenting a 1 pack per day smoking history.  The clinician included following information from Up to Date: 

"Cigarette smoking remains the leading avoidable cause of premature death and a major avoidable cause of premature disability.  The totality of evidence indicates that the amount of cigarettes currently smoked increases morbidity and mortality from CVD, and benefits of cessation begin to appear after only a few months and reach that of the nonsmoker in several years."

The examiner reiterated that hyperlipidemia is just one of many risk factors for the development of CAD/MI.  As stated above the likely etiology and primary risk factor for his CAD was his 1 pack per day smoking history over decades.  

With regards to hypertension itself, the clinician also opined that it is less likely as not due to his hyper cholesterol.  The Veteran likely has essential hypertension, which is the most common type and is idiopathic.  There are numerous risk factors that likely act in a synergic manner.  These are increasing age, obesity, family history, race, sodium in the diet, alcohol, physical inactivity, dyslipidemia and personality traits.  He added that there is no evidence in the service treatment records or medical treatment records that that CAD or hypertension had their onset in service or within 1 year after discharge.  See Email Correspondence received May 2016.

The clinician provided an adequate explanation to support his opinions and they are consistent with the record; therefore, they are highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  There are multiple service treatment records and post-service medical records that show the Veteran had a 1 pack per day history of cigarette smoking for decades.  See page 15 of STR - Medical, page 2 of Medical Treatment record - Government Facility received August 2008, and page 20 of Medical Treatment Record - Non-Government Facility received January 2015.  Tobacco is also noted as a risk factor for CAD.  See pages 11 and 12 of Medical Treatment Record - Non-Government Facility received July 2006.

Although high cholesterol is a risk factor for heart disease, it is not shown to be related to the Veteran's heart disease.  The VA opinion instead links the Veteran's heart disease to tobacco use and there is no probative evidence of record that offers a contradictory opinion.  A November 2009 VA opinion also found the Veteran's CAD/MI to be more likely related to the Veteran's tobacco use.  See page 3 of VA Examination received November 2009.  

Although the Veteran has not alleged having a heart disorder related to cigarette smoking in service, the Board nonetheless notes that for claims filed after June 9, 1998, regulations bar an award of service connection for a disability arising long after service based upon a finding that such disability was caused by tobacco use during service.  See 38 U.S.C.A. § 1103 (West 2014); 38 C.F.R. § 3.303 (2016). 

As previously noted, there are other means to establish service connection for a disability that do not require nexus evidence.  Cardiovascular disease, to include hypertension, may be service-connected on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309 if manifested to a compensable degree within 1 year of separation from service.  Here, the Veteran's CAD/MI and hypertension were not diagnosed until several years after service, so the presumption does not apply.

Service connection for a chronic disease based on continuity of symptomatology is also for consideration, but as previously discussed there is no evidence of the claimed heart disorder in service.  An October 1991 service treatment record contains a single elevated blood pressure reading of 140/90.  See page 40 of STR - Medical.  However, there are also multiple blood pressure readings prior to and subsequent to this that were within normal limits.  See pages 11, 13, 24, 30, 32, 39, and 45 of STR - Medical.

There is also no evidence of continuing symptoms after service.  Blood pressure readings after service were normal and there was no evidence of an elevation until September 2006.  See page 1 of Medical Treatment Record - Non-Government Facility received February 2005, page 1 of Medical Treatment Record - Non-Government Facility received March 2005, page 2 of Medical Treatment record - Government Facility received June 2005, and page 63 of Medical Treatment Record - Non-Government Facility received July 2006.  Thus, continuity of symptomatology is not established.

The Board has also considered whether the Veteran's claimed heart disorder is related to his service-connected atrial fibrillation, but the evidence of record is also against this theory of entitlement.  The May 2016 VA clinician opined that the Veteran's CAD, MI and hypertension were less likely as not aggravated beyond their normal progression by a service connected disability since the Veteran's claims file that contained no medical evidence to support this contention.  See Email Correspondence received in May 2016.  This opinion is probative and there is no favorable opinion of record that supports the Veteran's claim.

The Board acknowledges the Veteran's sincere belief that he has a heart disorder related to his service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of the claimed heart disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

For the reasons stated, service connection for a heart disorder is not warranted.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107 (b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a heart disorder, to include coronary artery disease, myocardial infarction, and hypertension is denied.


REMAND

In a statement dated in December 2010, the Veteran reported that he participated in vocational rehabilitation through VA and completed this program in August 2010.  See Statement in Support of Claim received in November 2008.  Since the vocational rehabilitation records could have some bearing on the TDIU claim, but have not yet been associated with the record, they should be obtained.  Generally, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any compensated work therapy and vocational rehabilitation records; the Veteran completed the program in August 2010.

2.  Complete any additional evidentiary development necessary to adjudicate a claim for TDIU.  

3.  Thereafter, readjudicate the claim on appeal.  If the benefit sought is not granted, issue an SSOC and afford the Veteran and representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


